Title: To Thomas Jefferson from Albert Gallatin, 11 July 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Sir,
            Treasury Department July 11th. 1803.
          
          I had the honor, on the 5th. october 1802, to communicate the opinion of the Collector of Boston, that another mate should be added to the revenue cutter. Since which similar applications have been made from almost every collector who has a Cutter under his direction. Upon mature deliberation I think that the measure will be conducive to the safety of the revenue; and that it will be also proper to authorize an encrease in the crew, of two men or boys. It appears certain that the cutters cannot always man their boats for the purpose of boarding vessels, and leave a sufficient number of hands to manage the cutter; and the want of an additional mate, often prevents the master leaving an officer on board foreign vessels, even when suspicious circumstances recommend this cautionary measure. Some symptoms of an inclination to smuggle, have lately appeared, which, as they render it necessary for the cutters to be more at sea, than had been usual, induce me to submit, at present, this alteration in the establishment, to your decision. 
          I have the honor to be very respectfully Sir, your obed. Servt.
          
            
              Albert Gallatin
            
          
        